--------------------------------------------------------------------------------

EXHIBIT 10.4.7
PLEDGE AND SECURITY AGREEMENT


THIS AGREEMENT made as of the 31st day of October 2006, by and between Bryan
Hekemian, having an address at 2 Saddle Brook Drive (hereinafter the “Pledgor”),
and FIRST REAL ESTATE INVESTMENT TRUST of NEW JERSEY, its successors and/or
assigns, having an office located at 505 Main Street, Hackensack, New Jersey
07601 (hereinafter the “FREIT” or “Pledgee”).


W I T N E S S E T H :


WHEREAS, Pledgor is indebted to FREIT in the principal amount of $429,883.77
together with all interest thereon, represented by a Promissory Note of even
date herewith (the “Note”); and


WHEREAS, FREIT is the Managing Member (the “Managing Member”) with a 70%
ownership interest in Damascus Centre, LLC,  a New Jersey  limited liability
company pursuant to an Operating Agreement dated June 1, 2003(the “Operating
Agreement”); and


WHEREAS, Damascus 100, LLC a Limited Member (the “Limited Member”) with a 30%
ownership interest in Damascus Centre, LLC; and


WHEREAS, Pledgor is a Member of Damascus 100, LLC; and


WHEREAS, as a condition precedent to making the loan evidenced by the Note and
in order to secure payment of the Obligations, as hereinafter defined, FREIT
requires that the Pledgor enter into and execute this Pledge and Security
Agreement upon the terms and conditions hereinafter set forth;


NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the parties hereto agree as follows:


1.             As security for (i) the prompt and complete payment when due of
the Note, and for any and all liabilities that Pledgor now or in the future may
have to FREIT pursuant to the Note, and (ii) the prompt and complete payment
when due of all obligations contained in this Agreement (the obligations
described in subparagraphs (i) and (ii) herein are referred to collectively as
the “Obligations”), the Pledgor hereby pledges, assigns, transfers and grants to
 
Page 127

--------------------------------------------------------------------------------


 
FREIT a security interest in all of Pledgor’s Membership Interest in the
Damascus 100, LLC, including, but not limited to, Pledgor’s and his successor’s
assignee’s, legal representative’s, heir’s and legatee’s rights to receive
refinancing proceeds, distributions and other cash flow, from Damascus 100, LLC
(collectively, the “Collateral”).  The assignment hereunder is intended to be
and shall constitute an unconditional, absolute and present assignment to FREIT
of all of Pledgor’s right, title and interest in and to the Collateral (subject
to the terms and conditions hereof).  FREIT agrees that any proceeds from
Collateral shall be applied first to the Obligations outstanding and after
payment in full of such Obligations outstanding under the Note, the balance
shall be paid to Pledgor.


2.            The Pledgor hereby agrees that none of the following events,
either alone or together, shall affect FREIT's interest in the Collateral:


(a)           if the terms of any liability which Pledgor may have to FREIT,
arising out of the Note or any one or more of the Obligations is amended or
Lender otherwise permits any renewals or substitutions of the Note or any of the
Obligations; or


(b)           if FREIT releases or accepts substitutions for any other
collateral that may serve as security for the Obligations.


Pledgor shall also be liable to FREIT for any guarantee for Pledgor’s pro rata
share of Damascus 100, LLC’s obligations to FREIT for any guaranty whether by
way of the personal guaranty of FREIT or through a bond a letter of credit or
any other surety which FREIT is required to make with respect to Damascus 100,
LLC, all of which are deemed to be obligations as defined in this Agreement.


3.             Upon occurrence of a Default, as defined in the Note or this
Agreement, the Collateral and all rights arising thereunder shall be transferred
and paid over to FREIT.  Prior to a Default, Pledgor may exercise any voting
rights Pledgor may have as a Member of Damascus 100, LLC, provided any such
exercise shall not impair or diminish the Collateral or the pledge made hereby.
Additionally, FREIT may exercise any and all other rights that it has as a
secured party pursuant to the applicable provisions of the Uniform Commercial
Code, N.J.S.A. 12A:1-101, et seq. (the “Code”) and this Agreement shall
constitute a security agreement in accordance with the terms of the Code.  FREIT
does not have to exercise any rights, which it may have
 
Page 128

--------------------------------------------------------------------------------


 
against Pledgor before exercising its rights against the
Collateral.  Additionally, the Pledgor agrees that if the law requires FREIT to
give notice of the sale of the Collateral or any interest therein (which sale
need not be a public sale), ten (10) days shall be sufficient notice.


4.            The Pledgor hereby waives the right to be treated as a “Debtor”
under the terms of Article 9 of the Code in connection with FREIT’s exercise of
its remedies, to the extent such a waiver is permitted by the Code.


5.            The Pledgor hereby appoints FREIT as attorney in fact to arrange
for the transfer of the Collateral to FREIT upon the occurrence of a Default, as
defined in the Note.


6.            The Pledgor represents that Pledgor’s principal residence is the
address set forth in the first paragraph of this Agreement.


7.            Any transfer or further pledge of the Collateral without the
express prior written consent of FREIT shall constitute a default under the Note
and the Obligations.


8.            The Pledgor will, at Pledgor’s expense and in such manner and form
as FREIT may require, execute, deliver, file and record any financing statement,
specific assignment or other paper, in order to create, preserve, perfect or
validate any security interest or to enable FREIT to exercise and enforce its
rights hereunder with respect to any of the Collateral. To the extent permitted
by applicable law, the Pledgor hereby authorizes FREIT to execute and file, in
the name of the Pledgor financing statements which FREIT in its sole discretion
may deem necessary or appropriate to further perfect the security interests
provided for herein.  Pledgor shall also deliver to FREIT contemporaneously
herewith, the Membership certificate or certificates, if any, evidencing his
ownership in the Damascus 100, LLC, together with a duly executed stock power.


9.            FREIT may delay enforcement of any of its rights pursuant to the
terms of this Pledge and Security Agreement without losing such rights.


10.           If any part of this Pledge and Security Agreement is deemed by a
court of law to be invalid, such other provisions as have not been declared to
be invalid shall remain in effect.


11.           This Pledge and Security Agreement shall be governed in accordance
with the laws of the State of New Jersey without regard to conflict of law
principles, and the Pledgor does hereby agree to be subject to the jurisdiction
of the Courts of the State of New Jersey.
 
 
Page 129

--------------------------------------------------------------------------------

 


12.           Any terms not defined shall have the meanings ascribed to them in
the Note.


13.           This Pledge and Security Agreement may be executed in two or more
counterparts, each of which shall be deemed an original.
 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.




WITNESS:
 
PLEDGOR:
     
/s/ Allan Tubin
 
/s/ Bryan Hekemian
____________________________________________  
_____________________________________________________    
Bryan Hekemian
               
FIRST REAL ESTATE INVESTMENT TRUST OF NEW JERSEY
     
/s/ Allan Tubin
 
Donald Barney
____________________________________________   By:
__________________________________________________    
Donald Barney, President



 
Page 130

--------------------------------------------------------------------------------